ACCEPTED
                                                                                         03-15-00365-CV
                                                                                                 8330719
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   12/21/2015 4:23:01 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                 03-15-00365-CV

                                      IN THE                           FILED IN
                                                                3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                          THIRD COURT OF APPEALS                12/21/2015 4:23:01 PM
                                                                    JEFFREY D. KYLE
                                                                         Clerk
                               at AUSTIN, TEXAS


                 JAMES C. MOSSER and MOSSER LAW PLLC

                                         v.

                                    BOB MIMS



           APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF

      Appellee, Bob Mims, files this motion to extend the time to file his brief and

in support of same would respectfully show the following:

      1.     Appellants are James C. Mosser and Mosser Law, PLLC.

      2.     Appellee is Bob Mims.

      3.     Appellants’ brief was filed November 23, 2015.

      4.     Appellee’s brief is due December 23, 2015.

      5.     Appellee requests an additional 30 days to file his brief, extending the

time until January 22, 2016.




                                         -1-
      6.     Appellee’s trial court counsel did not anticipate that he would continue

to represent Bob Mims in this appeal; however, Bob Mims has not been able to make

financial arrangements with an appellate specialist. Therefore, the undersigned

counsel, who was Bob Mim’s trial court counsel, needs additional time to prepare an

appropriate Appellee’s brief.

      7.     No extension has been granted to extend the time to file Appellee’s brief.

      WHEREFORE, PREMISES CONSIDERED, Appellee requests that the Court

grant an extension of time to file his brief until January 22, 2016.

                                        Respectfully submitted,

                                        HAY,      WITTENBURG,               DAVIS,
                                        CALDWELL & BALE, L.L.P.
                                        P.O. Box 271
                                        San Angelo, Texas 76902-0271
                                        (325) 658-2728
                                        (325) 655-2278 - Fax
                                        lwb@hwdcb.com


                                        By: /s/ Larry W. Bale
                                             LARRY W. BALE
                                             State Bar No. 01629830

                                        ATTORNEYS FOR APPELLEE, BOB
                                        MIMS




                                          -2-
                       CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with Paul J. Downey, counsel for Appellants,
by telephone conference on December 21, 2015, in compliance with TRAP
10.1(a)(5), and he is not opposed to this request for an extension of time to file
Appellee’s brief.


                                      /s/ Larry W. Bale
                                      LARRY W. BALE


                       CERTIFICATE OF WORD COUNT

      I certify that this document contains 163 words, determined in the manner
required by TRAP 9.4.


                          CERTIFICATE OF SERVICE

      I hereby certify that on December 21, 2015, I served to Paul J. Downey at
courtdocuments@mosserlaw.com a copy of Appellee’s Motion to Extend Time to
File Brief.


                                      /s/ Larry W. Bale
                                      LARRY W. BALE




                                        -3-